Case 1:18-cy-10225-MLW Document 388 Filed 10/02/19 Page 1 of 3

 

v
UNITED STATES DISTRICT COURT a
DISTRICT OF MASSACHUSETTS tr
~
Qo

LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,
No. 1:18-cv-10225-MLW

Plaintiff-Petitioners,

Vv.

We, Dc)

KEVIN K. McALEENAN, et al.,

Defendants-Respondents.

 

 

e

PETITIONERS’ CONSENTED-TO MOTION TO SEAL

Pursuant to Federal Rule of Civil Procedure 26(c), Local Rule 7.2, the July 30, 2019
Stipulated Protective Order, Dkt. 316, and the Court’s August 7, 2019 Order, Dkt. 338,

Petitioners respectfully move for leave to file the following unredacted motion and memorandum

 

 

under seal: (1) Petitioners’ Motion for Immediate Interim Release; and (2) Petitioners’ Second

Supplemental Memorandum in Support of their Motions for Order to Show Cause and for

Interim Relief.

v- SS ter neler v a Vrnernciret tHe na

MOM, C Ut Cov. WATT)

These documents contain class members’ sensitive personal information, including

U

information about criminal histories, as well as class members’ names, which can be connected L

td

 

to personally sensitive information in other filings on the docket, including about criminal e.
histories, marriages, children, and the medical conditions of their family members. This | ds
information is designated as confidential under the Protective Order. Petitioners’ memorandum 9

~o
)e

also quotes a statement made during a sealed lobby conference.

The Aocumendtd V7 Oy Ke Fed en
Ss an at \eceo ¥ fevvupey avy et howe dech '

 
 
 
  
 

Ane Gouscce ba Hred wome let ieled OPH
LW Foy IO OA ON aMmeve{r, lakr mait pole:

by jC coun avd,
